STONE, J.
In January, 1857, -a final settlement was had of the administration of.-appellant on the estate of George L. Watt, deceased.. Thus the -matter -rested for three years, when these proceedings were set on foot to bring tbe administrator to another settlement; and in such *547•new proceedings,-..the attempt was made to bold the appellant accountable foV'other assets of the estate, which, .it is alleged,, were in ¡his hands at the time of the-first settlement, and were not accounted-foK To these proceedings the administrator interposed as a bar the decree on the former final settlement. This defense the probate court overruled, and thereupon vacated, the former judgment as a final decree,- and pronounced.it tobe only a partial settlement.
On what evidence the probate court acted, in vacating the former decree in..part, and rendering a new one', we are not informed.. It is obvious that the record did not furnish evidence that there had. been- any clerical error in the matter of entering up the decree which the court in fact made. On ..the contrary, it. is. clear that the judicial mind -did pass and pronounce on the.question of the amount of assets in the administrator’s hands, and announced the result. .It is. also-clear, that the probate court *did decree and determine.that the settlement then made-^was — what it .purported to be-r — a-final settlement... “A decree .rendered under such circumstances,' is binding . on the parties to i't, until it -is reversed, in- the -proper court; and the court rendering .it -has.no power-to review or.annul it.”— Barnett v. Tarrence, 23 Ala. 467; Allman v. Owen, 31 Ala. 167 ; Moore v. Lesueur, 33 Ala. 243; Norman v. Norman, 3 Ala. 389; Duke v. Duke, 26 Ala. 675-6; Simmons v. Price, 18 Ala. 406; Matthews v. Douthitt, 27 Ala. 276 ; Cannon v. Rogers, at this term ; King v. Smith, 15 Ala. 269 ; Landreth v. Landreth, 12 Ala. 640; Morrison v. Morrison, 3 Stew. 444; Butler v. Ins. Co., 14 Ala. 793; Perkins v. Moore, 16 Ala. 12.
Although it may be, and probably is true, that in the settlement of January, 1S57, there was a failure to charge the appellant with certain assets of the estate in his hands ; yet the final decree then rendered must forever close the door to a re-investigation of that question, in that court. That there must be an end of litigation, and tbat the sanctity and inviolability of the judgments of the courts having competent jurisdiction are of infinitely greater impor-*548tancethan the complete justice of an individual case, are propositions 'vindicated alike by reason and by authority.— 1 Greenl. Ev. § 522 ; Bobe v. Stickney, 36 Ala. 482.
[2.] We have said thus much on the.merits of this case and from the principles above announced, it is manifest ¡that, in the proceeding of the probate court of Sumter since January, 1857, that court has .mistaken its powers. It should vacate all .orders it has .made, in what we have characterized' as the renewed proceedings. But, under these later proceedings, there does not appear .to have been .any final decree rendered. True, the principlee-of a decree are laid down but no Judgments were rendered, ascertaining any amounts due to the various persons,~=ri;he distributees in particular jaor indeed, are the names of the distributees mentioned in the record. The balance is not ascertained, and the persons between whom the money is to be divided, are described simply as “the minor heirs of said George L. Watt, deceased. Nothing was done which placed the case in a condition for collection, or for the issue of executions for the collection of the amount. That is not a money judgment, which does .not authorize the issue of an executionand no execution could issue for these unascertained balances. The judgments, to be final, should have been specific, and in favor of the several distributees byname. — Brazeale v. Brazeale, 9 Ala. 491; Merrill v. Jones, 8 Por. 554 ; Betts v. Blackwell, 2 S. & P. 373; Judge of Limestone v. French, 3 S. & P. 263; Hollis v. Caughman, 22 Ala. 478; Harrison, Ex parte, 7 Ala. 739 ; Andrews v. Hall, 15 Ala. 88.
There being no final decree in the matter of the renewed proceedings, the -appeal must be dismissed.